Fullerton, J.
The defendant, J. E. Collins, was convicted in the superior court of Stevens county of *202the crime of assault in the second degree, and appeals from the judgment pronounced against him.
The assault for which the defendant was convicted was committed upon the person of one George Vath, Sr., on July 2, 1915. Shortly after the assault, the defendant was taken into custody by one H. R. Pope, whose legal capacity to make arrests does not appear, and was brought before the justice of the peace of Loon Lake precinct of the county named, where a written complaint was made by the person having the defendant in custody, purporting to charge the defendant with the crime of assault. The defendant was immediately put upon trial and, according to the justice’s record, “pleaded guilty to having struck George Vath, Sr., with his hand,” whereupon the justice found the- act illegal and against the peace and dignity of the state of Washington, and assessed a fine against him of one dollar, together with the costs of the prosecution, the whole amounting to two dollars and twenty-five cents. The defendant paid the fine and was discharged from custody.
Afterwards, and on the same day, the defendant was arrested on a warrant issued by a justice of the peace of another precinct in the same county, charging him with an assault in the third degree, committed on the person of George Vath, Sr. Of this offense he was convicted by the justice, and sentenced to pay a fine of one hundred dollars, together with the costs of the prosecution. Prom the judgment of conviction, he appealed to the superior court. When the record reached that court, the prosecuting attorney filed an information against him, based upon the justice’s record, charging him with an assault in the second degree. To the information the defendant interposed a plea of former conviction of the same offense, and *203sought to sustain the plea by offering the record of the justice of the peace before whom the first of the proceedings were had. This proffered evidence the trial court rejected, and its rejection constitutes the error relied upon for reversal on the appeal now before us.
We think the ruling of the trial court right for at least two reasons. First, the complaint on which the conviction was had before the justice of the peace did not state an offense. It merely charged that, in a quarrel between the defendant and George Vath, Sr., the defendant “did strike George Vath, Sr., with his hand,” all of which could be true and still no offense be committed under the statutes defining the offense of assault. In the absence of a statute to the contrary, there can be no lawful conviction or acquittal upon an information, indictment or complaint which is insufficient to state an offense, and hence no plea of former jeopardy thereon. State v. George, 84 Wash. 113, 146 Pac. 378. The cited case also holds that we are without such a statute. Second, the proceedings before the justice were contrary to the plain mandate of the statutes governing the proceedings in such cases. These statutes, while providing that a defendant may plead guilty to any offense charged against him (Rem. Code, § 1929), also provide that, in all cases where the offense charged involves an injury to a particular person who is within the county, it shall be the duty of the justice of the peace to summon the injured person and enforce his attendance at the trial, if necessary; and further, that no justice shall assess a fine, or enter a judgment, until a witness or witnesses have been examined to state the circumstances of the transaction. (Id., §§ 1930, 1931.) These statutes were ignored by the justice .of the peace in this instance. The *204injured party was not summoned, although he was within the county, and it does not áppear that any witness was sworn and examined, much less any witness who stated the circumstances of the transaction. The statutes have a purpose. They were intended to prevent the very thing that evidently occurred in the justice’s court; the imposition of a nominal or an inadequate punishment for a grievous offense.
The justice’s proceedings, therefore, failed to show a legal conviction of the defendant, and hence there was no error in rejecting as evidence the record showing such proceedings.
The judgment is affirmed.
Mount and Tolman, JJ., concur.